COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JUAN ANTONIO GONZALEZ,                        '
                                                              No. 08-14-00293-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               346th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20120D05048)


                                          ORDER

       The Court GRANTS the Appellant’s sixth motion for extension of time to file the brief

until December 16, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s

Attorney, prepare the Appellant’s brief and forward the same to this Court on or before December

16, 2015.

       IT IS SO ORDERED this 17th day of November, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.